 Case 1:18-cv-00451-SB Document 57 Filed 01/06/21 Page 1 of 3 PageID #: 1895




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 Ramon A. Joyner,

                      Plaintiff,

               v.
                                                          No. 1:18-cv-00451-SB
 Adrian Harewood et al.,

                      Defendant.


                                   MEMORANDUM ORDER

   For the reasons that follow, I order that Plaintiff’s Motion for Summary Judgment for

Failure to Submit (Discovery) [D.I. 45], which I construe as a Motion to Compel, is

granted:


   1. Plaintiff Ramon A. Joyner asked Defendants to produce seven categories of docu-

      ments in his Motion for Discovery [D.I. 33]:

           a. “Any and all grievances or complaints or other documents received by

              prison staff defendants or agents concerning the Plaintiff Ramon A. Joyner

              and any memoranda, investigative files or other documents created in re-

              sponse to such complaints , since January 1, 2016.”

           b. “Any and all policies, directives, or instructions to staff concerning prac-

              tices for treating and discovery of tuberculosis by Connections staff.”
Case 1:18-cv-00451-SB Document 57 Filed 01/06/21 Page 2 of 3 PageID #: 1896




        c. “Any and all policies, directives, or instructions to staff concerning detect-

              ing tuberculosis by Connections staff.”

        d. “All visits to Medical since January 1, 2016 documentation.”

        e. “The Plaintiff’s complete medical records from January 1, 2016 to the date

              of December 31, 2018.”

        f. “All sick call requests from January 1, 2016 until the response.”

        g. “Any and all documents created by Connections staff members from Janu-

              ary 1, 2016 to[] date concerning the Plaintiff[’]s medical care and not in-

              cluded in items 1 thr[ough] 6 of this request.”

 2. Defendants produced only one category of documents: Joyner’s medical records.

    D.I. 51. They did not produce the other categories. Nor did they specifically indi-

    cate that such documents do not exist.

 3. Now, Joyner seeks “summary judgment” against the prison for “failure to submit”

    the discovery he requested. D.I. 45.

 4. I will not enter a default judgment against the prison. See Fed. R. Civ. P.

    37(b)(2)(A)(vi). Such a “drastic” remedy is not appropriate here. See Poulis v.

    State Farm Fire & Cas. Co., 747 F.2d 863, 867–70 (3d Cir. 1984).

 5. District courts have an obligation to construe a pro se litigant’s motions liberally.

    Dluhos v. Strasberg, 321 F.3d 365, 369 (3d Cir. 2003). Defendants treat Joyner’s

    request, in the alternative, as a “Motion to Compel Discovery.” D.I. 53. at 1. So

    will I.




                                             2
 Case 1:18-cv-00451-SB Document 57 Filed 01/06/21 Page 3 of 3 PageID #: 1897




   6. As a pro se litigant, Joyner did not have to raise this discovery issue with Defend-

      ants before coming to this Court. D. Del. Local R. 7.1.1.

   7. Nor did he have to file this Motion to Compel by a set deadline. See Fed. R. Civ.

      P. 37(a)(1). Anyways, Joyner filed his motion just over two weeks after discovery

      closed. Compare D.I. 45 with D.I. 43.

   8. Defendants correctly note that, in his Motion to Compel, Joyner did not specify

      which documents he wants. But Joyner had previously set out a concrete list in his

      “Motion for Discovery.” D.I. 33. That list provides this Court, and Defendants,

      with enough guidance. See Parkell v. Coupe, No. 14-601-SLR, 2017 WL

      1170901, at *2 (D. Del. Mar. 29, 2017).

   9. Thus, I order that Defendants must produce all items requested in Plaintiff’s “Mo-

      tion for Discovery” [D.I. 33], if they exist, by February 1, 2021.

   10. Defendants must also provide an itemized response to Plaintiff’s “Motion for Dis-

      covery” [D.I. 33] by February 1, 2021. For each of the seven requested categories

      of documents, Defendants must specifically state either that they have produced

      the document or that the document does not exist.

   11. I find “good cause” for this limited change to the scheduling order. Fed. R. Civ. P.

      16(b)(4).


Dated: January 6, 2021                          _______________________________
                                                UNITED STATES CIRCUIT JUDGE




                                            3
